RULE 191. JUVENILE COURT HEARING OFFICER’S FINDINGS AND
          RECOMMENDATION TO THE JUDGE

A. Announcement of Findings and Recommendation. At the conclusion of the
   hearing, the juvenile court hearing officer shall announce in open court on the
   record, the juvenile court hearing officer’s findings and recommendation to the judge.

B. Delinquency Recommendation. If a recommendation includes an adjudication of
   delinquency:

          1) the juvenile shall be advised of the right to challenge the recommendation
             pursuant to Rule 192, as set forth in paragraph (E); and

          2) a colloquy and inquiry of post-dispositional rights shall be conducted
             pursuant to Rule 512(C).

C. Submission of Papers and Contents of Recommendation. Within one business
   day, the juvenile court hearing officer shall submit a summary of the
   recommendation to the juvenile court judge. If requested, a copy of the summary
   shall be given to the juvenile’s attorney, the juvenile, if unrepresented, the attorney
   for the Commonwealth, and the juvenile probation officer. The summary shall
   specifically state a recommendation to the judge.

D. Judicial Action. The judge shall by order:

          1) accept the recommendation;

          2) reject the recommendation and issue an order with a different disposition;

          3) send the recommendation back to the juvenile court hearing officer for
             more specific findings; or

          4) schedule a rehearing under Rule 192 within seven days.

E. Advisement of Right to Challenge Recommendation of Adjudication of
   Delinquency. The hearing officer shall advise the juvenile of the right to
   challenge the hearing officer’s recommendation substantially in the following
   form:

                    RIGHT TO CHALLENGE RECOMMENDATION
                             OF HEARING OFFICER
      In re ___________________          :       ____ JD ___
             (Juvenile)                  :
                                         :       Delinquent Act(s): __________
                                         :       __________________________
                                         :       __________________________
                                         :       __________________________

                                     ADVISEMENT

          1) You can disagree with the hearing officer’s recommendation. You
             can ask for a new hearing before a judge. If you want a new hearing,
             you must request a new hearing in writing within three days from
             today and say why you want a new hearing.


          2) You have the right to have a lawyer help you file your request. If
             your lawyer (who is helping you today) cannot or will not file the
             request for you, the court will appoint a new lawyer to help you.


          3) Here’s what could happen if you ask for a new hearing:

                 a) the court can deny your request for a new hearing within
                    seven days after you ask for a new hearing; or

                 b) the court can give you a new hearing within seven days after
                    you ask for a new hearing.

                                       Comment

      The juvenile court may promulgate a form for juvenile court hearing officers to
use. The summary of the recommendation may take the form of a court order to be
adopted by the court.

        The requirements of paragraph (B) are intended to ensure the juvenile is advised
of the right to challenge the juvenile court hearing officer’s recommendation and post-
dispositional rights in the event the judge accepts the recommendation. If a party
challenges the juvenile court hearing officer’s decision, the copy of the summary may be
used as an attachment in a motion for a rehearing in front of the judge.

       The juvenile court hearing officer’s decision is subject to approval of the judge.
When the judge, in rejecting the juvenile court hearing officer’s recommendation,
modifies a factual determination, a rehearing is to be conducted. The judge may reject

                                             2
the juvenile court hearing officer’s findings and enter a new finding or disposition without
a rehearing if there is no modification of factual determinations. See In re Perry, 459
A.2d 789 (Pa. Super. 1983). The juvenile waives the right to complain of double
jeopardy if the Commonwealth requests a rehearing before the judge. See In re
Stephens, 419 A.2d 1244 (Pa. Super. 1980).

       Nothing in this rule prohibits the court from modifying conclusions of law made by
the juvenile court hearing officer.

       The form contained in paragraph (E) is intended to advise juveniles in
writing of their right to challenge the recommendation of a delinquency
adjudication by a juvenile court hearing officer pursuant to Rule 192 by
requesting a rehearing before a juvenile court judge. This form is in addition to
the form contained in Rule 512(C) advising a juvenile of post-dispositional rights.

Official Note: Rule 191 adopted April 1, 2005, effective April 1, 2006. Amended April 6,
2017, effective September 1, 2017. Amended May 4, 2018, effective July 1, 2018.
Amended October 1, 2019, effective January 1, 2020.

Committee Explanatory Reports:

      Final Report explaining the provisions of Rule 191 published with the Court’s
Order at 35 Pa.B. 2214 (April 16, 2005). Final Report explaining the amendments to
Rule 191 published with the Court’s Order at 47 Pa.B. 2313 (April 22, 2017). Final
Report explaining the amendments to Rule 191 published with the Court’s Order at 48
Pa.B. 2939 (May 19, 2018). Final Report explaining the amendments to Rule 191
published with the Court’s Order at 49 Pa.B. __(__ __, 2019).




                                             3